Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious the combinations of limitations required by independent claims 1, 10, or 18.
Krull (US 7,141,008) and Chuang (US 2008/0200267) are considered to be the closest prior art of record.
Krull teaches an exercise apparatus, comprising: a frame (110) configured to rest on a floor surface; a crank (120, 121) rotatably mounted on the frame for rotation about an axis, wherein the crank defines left and right crank connection points at a common radial distance from the axis; a rocker link (150) pivotally mounted on an opposite end of the frame; a generally U-shaped member (forked portion of 140) having left and right end segments operatively connected to respective said left and right crank connection points, and a middle portion integrally interconnected between the left and right end segments; a beam (straight portion of 140) having a first end movably linked to the frame and an opposite, second end connected to the middle portion of the U-shaped member; and a seat (144) mounted on the beam between the first end and the second end.
Krull fails to teach the second end of the beam overlying the middle portion of the U-shaped member and at least one bracket rigidly interconnected between the second end of the beam and the middle portion of the U-shaped member, as required by claim 1; a bracket rigidly mounted on top of a middle segment of the forked portion to define an upwardly facing surface, wherein a proximate end of the beam portion rests on top of the upwardly facing surface on the bracket and is rigidly secured thereto by at least one bolt, as required by claim 10, or at least one bracket rigidly interconnected between the second end of the beam and the second portion of the member, as required by claim 18.
Chuang teaches an exercise apparatus comprising: a frame (10) configured to rest on a floor surface; a crank (13) rotatably mounted on the frame for rotation about an axis; a member (40) having a first portion operatively connected to the crank, and a second portion spaced apart from the first portion; a beam (30) having a first end movably linked to the frame and an opposite, second end connected to the second portion of the member; at least one bracket (bracket at end of 40 connected to 30) interconnected between the second end of the beam and the second portion of the member; and a seat (36) mounted on the beam between the first end and the second end.
Chuang fails to teach the second member being a U-shaped member, the beam overlying a middle portion of the U-shaped member, and the bracket rigidly connected (Chuang’s bracket is pivotally connected), as required by claim 1; a bracket rigidly mounted on top of a middle segment of a forked portion to define an upwardly facing surface, wherein a proximate end of the beam portion rests on top of the upwardly facing surface on the bracket and is rigidly secured thereto by at least one bolt, as required by claim 10; and the second end of the beam overlying the second portion of the member and the bracket rigidly connected (Chuang’s bracket is pivotally connected), as required by claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001. The examiner can normally be reached Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784